Citation Nr: 0430630	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating from an 
original grant of service connection for bilateral tinea 
pedis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1976, and from June 1979 to December 1987.  Records 
also indicate that he had service in the Georgia Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating decision rendered by VA's Atlanta, Georgia, Regional 
Office (RO) in December 2001, wherein service connection was 
granted for bilateral tinea pedis, with a disability rating 
of 10 percent assigned.  The veteran thereafter indicated 
disagreement with the assignment of that rating and, after 
being issued a Statement of the Case, perfected his appeal of 
that issue by the submission of a substantive appeal (VA Form 
9) in June 2002.

A personal hearing was held before the undersigned, sitting 
at the RO, in August 2004.  A transcript of that hearing is 
associated with the veterans' claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

At his personal hearing, the veteran testified that he was 
currently being accorded treatment for his service-connected 
bilateral tinea pedis at VA's Dublin, Georgia, Medical 
Center.  Records of treatment furnished him at that facility 
prior to June 2003 are associated with his claims file; 
however, records dated as of June 2003 and thereafter have 
not been made available.  The United States Court of Appeals 
for Veterans Claims has held that reports of the most 
contemporaneous treatment are the most probative with regard 
to the evaluation of service-connected disability; see 
Francisco v. Brown, 7 Vet. App. 55 (1994) [where entitlement 
to compensation has already been established and increase in 
disability rating is at issue, present level of disability is 
of primary concern].  See also 38 C.F.R. § 3.159(c)(1) 
(2004).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should request that the Dublin, 
Georgia, VA Medical Center provide 
legible copies of all medical records 
pertaining to treatment accorded the 
veteran at that facility since May 2003.  

2.  Following receipt of any and all such 
records, and after undertaking any 
additional development that it deems to 
be necessary, to include, if deemed 
appropriate, a VA dermatological 
examination of the veteran's feet, VBA 
must readjudicate the veteran's claim.  
If the decision remains in any manner 
unfavorable to him, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	L. M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




